Citation Nr: 1535270	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-30 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for coronary artery disease, greater than 30 percent, to include the issue of the propriety of a reduction from 30 percent to 10 percent, effective August 20, 2013.

2.  Entitlement to a higher initial rating, for posttraumatic stress disorder (PTSD), greater than 50 percent prior to August 22, 3013, and greater than 70 percent thereafter.
 
3.  Entitlement to a compensable initial rating for bilateral hearing loss.

4.  Entitlement to an effective date earlier than August 22, 2013 for the award of a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to service connection for basal cell carcinoma, to include as due to Agent Orange exposure.



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1966 to April 1970, during which time he served in Vietnam and earned numerous awards and recognitions including the National Defense Service Medal, the Navy Achievement Medal with Combat "V", the Republic of Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and the Good Conduct Medal.

The current issues come before the Board of Veterans' Appeals (Board) on appeal from November 2011, March 2012, and November 2013 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  In these decisions, the RO granted service connection and assigned initial ratings for PTSD, coronary artery disease, and bilateral hearing loss, eventually granting entitlement to TDIU during a portion of the period on appeal.  The RO also denied service connection for basal cell carcinoma, which the Veteran associated with exposure to Agent Orange and the sun while service in Vietnam.  The Veteran appealed from the initial ratings assigned, as well as the effective date for TDIU, and the denial of service connection for basal cell carcinoma, and these matters are now before the Board.

During the pendency of these appeals, the RO reduced the Veteran's rating for coronary artery disease from 30 percent to 10 percent, effective August 20, 2013.  He appealed from the reduction, and given that the appeal of his initial 30 percent rating for coronary artery disease was already perfected to the Board, the matter of the propriety of the reduction has been taken up by the Board at this time as well.

In August 2013 the Veteran testified before a decision review officer at the RO and before the undersigned Veterans Law Judge at a hearing held in February 2015.  Transcript of both hearings have been associated with the claims file, and the Veteran's testimony has been thoroughly considered.

The Veteran had previously appointed David L. Huffman, Jr., Attorney at Law, to represent him before VA on the matters currently on appeal.  However, VA cancelled Mr. Huffman's authority to represent VA claimant's effective August 8, 2014.  The Veteran was notified in September 2014 that Mr. Huffman could no longer represent him before VA.  He was offered the opportunity to appoint new representation, however the Veteran did not respond within 30 days and it is thus assumed that he wants to represent himself.  Accordingly review of his appeal has preceded.


FINDINGS OF FACT

1.  The reduction of the rating for service-connected coronary artery disease, from 30 percent to 10 percent, effective August 20, 2013, was improper in that it did not comport with applicable laws and regulations; the Veteran's functional level of disability had not improved, warranting such a reduction.

2.  Throughout the initial rating period, coronary artery disease has been productive of a workload of 5 to 7 METs, resulting in fatigue, dyspnea, fatigue, angina, and dizziness, and left ventricular dysfunction with an ejection fraction of 55 percent.

3.  Prior to August 22, 2013, PTSD was productive of reduced occupational reliability and productivity, sleep disturbances with nightmares, flattened affect, short-term memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

4.  Since August 22, 2013, PTSD has been productive of difficulty falling and staying asleep, intermittently illogical, obscure, or irrelevant speech patterns, panic attacks occurring less than once a week, and disturbances in memory and affect.

5.  Throughout the initial period on appeal, bilateral hearing loss has been productive of average pure tone thresholds have been no worse than 33.75 decibels in the right ear and 32.5 decibels in the left ear, with 100 percent speech recognition bilaterally.

6.  Beginning October 29, 2010, but not earlier, the Veteran was rendered unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities.

7.  Skin was not incurred in service, or as a result of in-service sun or Agent Orange exposures.


CONCLUSIONS OF LAW

1.  The reduction of a 30 percent schedular rating for coronary artery disease to 10 percent, effective August 20, 2013, was not proper.  38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2014).

2.  The criteria for an initial rating in excess of 30 percent for coronary artery disease have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.104, Diagnostic Code 7005 (2014).

3.  The criteria for an initial rating in excess of 50 percent for PTSD prior to August 22, 2013 were not met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2014).

5.  The criteria for a compensable initial rating for bilateral hearing loss have not been met or more nearly approximated at any time during the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, Diagnostic Code 6100 (2014).

6.  The criteria for establishment of TDIU have been met since October 29, 2010, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).

7.  Skin cancer, to include basal cell carcinoma, was not incurred in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Propriety of Reduction

In a November 2011 decision, the RO granted service connection for coronary artery disease, and assigned an initial rating of 30 percent, effective August 31, 2010.  Following an August 2013 VA examination, the RO reduced the Veteran's rating to 10 percent, effective August 20, 2013 - the date of the VA examination.  The Veteran has continuously asserted that his initial 30 percent rating was inadequate, and thus also appealed from this still lower 10 percent rating.

Generally, a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344 (2014).  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that that improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Typically, when reduction in the evaluation of a service-connected disability would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must also be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).  However, the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the overall amount of compensation payable.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29- 97 (Aug. 1997).  Rather, 30 C.F.R. §3.105(e) is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Although no reduction notification procedures were undertaken in this case, the Board finds that none were required, as the overall compensation paid to the Veteran remained unchanged.  See 38 C.F.R. § 3.105(e) (2014).

By way of explanation, 38 C.F.R. § 4.25 describes the manner in which VA calculates combined ratings, utilizing the Combined Ratings Table under that section.  In addition to his 30 percent rating for coronary artery disease, prior to August 20, 2013, the Veteran's service connected disabilities were rated as 50 percent, 10 percent, and zero percent disabling for a total combined rating of 70.  However, beginning with his reduction on August 20, 2013, the Veteran's ratings of 50 percent, 10 percent, 10 percent, and zero percent amounted to a combined total of 60 percent.  Accordingly, an actual reduction in the Veteran's combined rating was effected.

The Board notes, however, that only two days later - effective August 22, 2013 - the Veteran's combined total rating increased to 80 percent when he was granted a higher rating for PTSD.  Effective August 22, and under the restrictions of combining ratings under 38 C.F.R. § 4.25, a change in evaluation for coronary artery disease from 30 percent to 10 percent does not change the Veteran's overall combined rating of 80 percent.  Furthermore, effective August 22 the Veteran was awarded TDIU; and thus was compensated at a total (i.e., 100 percent) evaluation level irrespective of his separate individual ratings.

While the Board thus concedes that for a two-day period between August 20, and August 22, 2013, the reduction of the Veteran's rating for coronary artery disease resulted in a reduction in his total combined rating, the resulting change in compensation was not made effective until the first day of the following month.  In short: the Veteran was paid at a rate of 70 percent on August 1, 2013 and at a rate of 100 percent on September 1, 2013 - with the reduction from 30 percent to 10 percent for coronary artery disease having no effect on the actual level of compensation paid.  Thus, while the RO did not observe the notice requirements of 38 C.F.R. § 3.105(e), there was no requirement to do so and the Board now considers the substantive requirements for implementing a reduction.  VAOPGCPREC 71-91.

VA may not reduce a rating simply because a veteran does not meet the schedular criteria for the current rating, unless the underlying disorder has shown improvement, or unless clear and unmistakable error is shown in the determination to assign the disability rating.  See 38 C.F.R. § 3.951 (2014).

In a rating reduction case, not only must it be determined that an improvement in a disability has actually occurred, that improvement must reflect an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594.  A reduction in rating be based upon review of the entire history of a veteran's disability, and VA must then ascertain whether the evidence reflects an actual change in the disability and whether examination reports reflecting such change were based on thorough examinations.  38 C.F.R. §§ 4.1, 4.2, and 4.10; Faust v. West, 13 Vet. App. 342 (2000).  

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  In general, the RO's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  A veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra.

The Board has reviewed the entire record, including both the January 2012 examination on which the Veteran's initial 30 percent rating was based, and the subsequent August 2013 examination on which the RO based it's reduction to 10 percent.  The examinations show that the Veteran's level of symptomatology attributable to coronary artery disease was essentially unchanged from January 2012 to August 2013.  Especially probative of this conclusion, is the August 2013 examiner's comment that "this Veteran states that his symptoms as noted with examination of metabolic METs (equivalent for tasks scores) have not changed since his last [VA examination]," and that "clinically, there is no indication of any change in this condition since the last [VA examination]."

Accordingly, the Board finds that there was no improvement in the Veteran's service-connected coronary artery disease, to include an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Rather, the fact that his METs were unchanged is testament to the consistency of the Veteran's ability to function under the ordinary conditions of life and work.

Although the procedural requirements set forth in 38 C.F.R. § 3.105(e) do not apply in this matter because the reduction did not result in the amount of compensation payable, the Board finds that VA failed to apply and follow all pertinent substantive requirements for a reduction.  The Board concludes that restoration of the 30 percent rating for the Veteran's service-connected coronary artery disease, effective August 20, 2013, is therefore warranted. 

Initial Ratings, Generally

Having determined that the Veteran's coronary artery disease has been 30 percent disabling throughout the period on appeal, the Board next turns to his appeal for higher initial ratings for service-connected coronary artery disease, PTSD, and a compensable initial rating for bilateral hearing loss.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for higher initial ratings are appeals from the initial assignment of disability ratings following the establishment of service connection.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  

Coronary Artery Disease

In the March 2011 decision on appeal, the Veteran was awarded service connection for coronary artery disease and granted an initial evaluation of 30 percent effective August 31, 2010.  While the RO had reduced the rating to 10 percent, the Board restored the 30 percent rating throughout the period on appeal.  The Veteran's coronary artery disease is rated under 38 C.F.R. § 4.104, Diagnostic Code (DC or Code) 7005, which provides for the current 30 percent rating when a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  38 C.F.R. § 4.104 (2014).  A 60 percent disability evaluation is warranted when there is more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  Finally, a 100 percent rating is warranted when there is chronic congestive heart failure; a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

After reviewing the entire claims file, the Board finds that the Veteran's coronary artery disease has been not more than 30 percent disabling for any period on appeal.  Specifically, coronary artery disease has been productive of a workload of 5 to 7 METs, resulting in fatigue, dyspnea, fatigue, angina, and dizziness, and left ventricular dysfunction with an ejection fraction of 55 percent. 

Private treatment records from November 2011 reflect weekly chest pain that is not precipitated by activity or exercise; rather he was able to clear brush without such pain.  Baseline left ventricular dysfunction was consistent with abnormal relaxation and an echocardiogram from 2008 - prior to the period on appeal - had reportedly shown an ejection fraction of 55 percent.

On VA examination in January 2012 the Veteran had fatigue, shortness of breath, chest pain, and dizziness with moderate exertion.  Treatment included taking continuous medication, and in 2007 he had had a myocardial infarction.  Symptoms of dyspnea, fatigue, angina, and dizziness occurred at 5 to 7 METs.  Evidence of cardiac hypertrophy or dilatation was seen on echocardiogram, with left ventricular ejection fraction of 60 percent.

The Veteran underwent VA examination in August 2013, exercise testing for the purposes of determining METs levels was not conducted.  However, the Veteran endorsed dyspnea, fatigue, angina, and dizziness on activities consistent with a METs level of 5 to 7 - which both he and the examiner note was unchanged from his prior VA examination in 2012.  Imaging showed the cardiac chambers and aortic root to have normal dimensions, and left ventricular systolic function was normal.  The overall ejection fraction for the left ventricle was 55 percent and there was no left ventricular hypertrophy present.  The examiner commented that the Veteran's symptoms caused "severe impairment in performing physical labor."  With regard to the lack of METs testing, the examiner opined that the measured ejection fraction was more accurate that the estimated METs in assessing the Veteran's cardiac function, but that his current level of cardiac disability "would not impair the Veteran from performing sedentary labor."  

During his hearing, the Veteran's then-representative suggested that the VA examiner was resorting to speculation in discussing the Veteran's estimated METs and in suggesting that his ejection fraction was a more accurate measure of functioning in his case.  The Board's review of the record shows that the examiner's statement was a simple recognition of the empirical value to the ejection fraction as tested over the METs as estimated.  This is hardly a fatal flaw in the examination report.  In November 2013, the Veteran's then-representative also suggested that the Veteran's "heart condition has worsened," which can trigger the need for a new examination.  See 38 C.F.R. § 3.327(a) (2014).  However, a bare assertion, in conflict with the objective evidence of record, does not warrant a new examination where doing so would serve only to delay the adjudication of the appeal without any benefit to the Veteran.

The Veteran is competent to report on those symptoms which are capable of lay observation.  This includes statements regarding fatigue, dyspnea, fatigue, angina, and dizziness, and the level of activity which bring these symptoms on.  Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, his testimony to these effects are both competent and probative of the Veteran's current level of symptomatology.

However, even when taken into consideration, the Veteran's disability simply does not meet the criteria for the award of a rating of greater than 30 percent.  Again, in order to be granted a higher rating, the evidence must show more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs, but not greater than 5 METs, results in dyspnea, fatigue, angina, dizziness, or syncope; or, left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104.  Here, there has been no evidence of congestive heart failure, at worse the Veteran's ejection fraction has been 55 percent, and his METs scores have been consistently between 5 and 7.

Accordingly, the Board concludes that the Veteran's coronary artery disease has been 30 percent disabling, and no higher, throughout the entire initial rating period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected coronary artery disease.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate and no referral is required.  Id. at 115.

Here the schedular rating criteria used to rate the Veteran's coronary artery disease, reasonably describe and assess the Veteran's disability level and symptomatology.  The criteria rate the disability on the basis of capacity to do physical labor with specified types of symptoms, in addition to the presence or lack of psychological abnormalities of the heart.  Thus, the demonstrated manifestations - namely dyspnea, fatigue, angina, and dizziness on activities consistent with a METs level of 5 to 7 - are contemplated by the provisions of the rating schedule.  Accordingly, the Board finds that the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected coronary artery disease that would render the schedular criteria inadequate.  Based on the foregoing, the Board finds the schedular evaluation of coronary artery disease is adequate, and referral for consideration of extra-schedular evaluation is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 


PTSD

In the March 2012 decision on appeal, service connection for PTSD was established and a 50 percent initial rating assigned, effective October 29, 2010.  In a subsequent, November 2013 decision, the RO granted a 70 percent rating, effective August 22, 2013.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2014).  Under this General Rating Formula, a 50 percent evaluation is provided on evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as a flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for the names of close relatives, own occupation, or own name.  Id.

In evaluating the Veteran's level of disability, the Board has considered the Global Assessment of Functioning (GAF) scores as one component of the overall disability picture.  GAF is a scale used by mental health professional and reflects psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and is relevant in evaluating mental disability.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM).  See 79 Fed. Reg. 149, 45094 (August 4, 2014) (adopting the 5th edition of the DSM, which no longer includes criteria for GAF sores).

The VA Secretary, acting within his authority to "adopt and apply a schedule of ratings," chose to create one general rating formula for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501 (West 2014); 38 C.F.R. § 4.130.  By establishing one general formula to be used in rating more than 30 mental disorders, there can be no doubt that the Secretary anticipated that any list of symptoms justifying a particular rating would in many situations be either under- or over-inclusive.  The Secretary's use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) (holding that "the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment").

After reviewing the entire claims file, the Board finds that prior to August 22, 2013, the Veteran's PTSD was not more than 50 percent disabling.  Specifically, PTSD was productive of reduced occupational reliability and productivity, sleep disturbances with nightmares, flattened affect, short-term memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, but not suicidal ideation, obsessional rituals, near-continuous panic or depression affecting the ability to function independently, spatial disorientation, or neglect of personal appearance and hygiene.

Since August 22, 2013 PTSD has been not more than 70 percent disabling at any time.  The disability has been productive of more serious sleep impairment with difficulty falling and staying asleep, intermittently illogical, obscure, or irrelevant speech patterns, panic attacks occurring less than once a week, and disturbances in memory and affect but not total occupational and social impairment.

In April 2011, the Veteran underwent an exceptionally thorough psychological evaluation by a private examiner who noted that the his affect was within normal limits.  There were some anxiety symptoms, and the Veteran reported that 
"[s]ometimes I am so nervous I can't think," and that he "often cannot decide what to do."  The Veteran had symptoms of persistent re-experiencing, and as a result was avoidant of stimuli associated with in-service trauma.  He had increased arousal, which affected his ability to fall asleep, made him irritable with frequent outbursts, and led to difficulty concentrating.  The Veteran's symptoms caused "significant distress and marked impairment in social, occupational and other important areas of functioning."

On VA examination in December 2011, it was noted that "PTSD is [the] major source" of the Veteran's mental health symptoms.  The Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  His symptoms included recurrent and distressing recollections of in-service stressor events, recurrent distressing dreams, intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of stressor events, and physiological reactivity on exposure to internal or external cues of the events.  The Veteran had restricted range of affect, sense of a foreshortened future, and sleep disturbance with hypervigilance and exaggerated startle response.  He also suffered from mild memory loss, intermittently illogical, obscure, or irrelevant speech, and disturbances of motivation and mood.  The Veteran was also highly distractible, with a "15 minute task becom[ing] a 4 hour task."

In a January 2012 VA treatment note, the Veteran reported problems with nightmares, flashbacks, intrusive thoughts, irritability, hypervigilance, and easy startle response.  His main symptoms were hypervigilance and easy startle response, and he stated that a loud noise can cause him to jump and can trigger flashbacks.  At that time the Veteran was friendly and cooperative, and motor function was stable and relaxed.

In a January 2012 statement, the Veteran's wife described that the Veteran "is never happy," and that he is unable to "do anything if there is any noise or confusion around him."  The Veteran also had "very little ability to remember things in the short term," and is irritable, depressed, anxious and "has many social phobias."

On VA examination in August 2013, the Veteran was found to have occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  He reported that his sleep is often disturbed, and he has difficulty falling and staying asleep.  He also endorsed difficulty with concentration, and that when he tries to work on projects around the house, he finds himself to be very distractible, with some tasks going uncompleted because he forgets about them mid-project.  Crucially, the Veteran noted changes in his ability to read, understand, and remember, and that concentration problems were the biggest changes since the VA examination in December 2011.  The Veteran reported paranoia, increasing anxiety, and irritability, and intense fear when "someone walks up to him without his knowledge."  The Veteran had few friendships, and avoided watching.  The examiner noted depressed mood, anxiety, panic attacks, chronic sleep impairment, mild memory loss, flattened affect, intermittently illogical, obscure, or irrelevant speech, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, and impaired impulse control.

During both his August 2013 hearing before a decision review officer and his February 2015 hearing before the undersigned, the Veteran continued to endorse nightmares and poor sleep, which he indicated lead to fatigue and reduced concentration at work.  He had had short-term sedentary positions in the past, but with his current symptoms he did not think he could be successful at such a job anymore.

As the foregoing shows, prior to August 22, 2013, the evidence confirms that a rating of greater than 50 percent cannot be granted.  Prior his August 2013 VA examination, the evidence reflects that the Veteran's symptoms included sleep disturbance, poor concentration, some mild memory loss, and increased startle response; these symptoms are contemplated by the criteria for a 50 percent, but not 70 percent, rating.  The Board is mindful of the degree to which these symptoms affected the Veteran's day-to-day life, however they simply did not more closely reflect the criteria for a 70 percent rating.  Specifically, the Veteran's symptoms did include suicidal ideation, obsessional rituals, near-continuous panic or depression affecting the ability to function, spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); or the inability to establish and maintain effective relationships.  Id.

The first evidence of symptoms consistent with a 70 percent rating, is seen on the August 22, 2013 VA examination.  At that time, the Veteran's symptoms were severe enough to be productive of altered mood, anxiety, panic attacks, mild memory loss, flattened affect, intermittently illogical, obscure, or irrelevant speech, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  The Veteran's sleep disturbance had also become discernably worse.  The Veteran is competent to report on these symptoms to the extent that they are capable of lay observation.  Layno, 6 Vet. App. 465.  Thus, his report on VA examination that the foregoing symptoms had become more severe since his initial VA examination is considered competent and probative evidence of a change in the level of symptoms.

At no time have the Veteran's symptoms closely approximated the criteria for a 100 percent evaluation for PTSD.  There has been no evidence, to include the Veteran's own statements, consistent with gross impairment in thought processes or communication, delusions or hallucinations, inappropriate behavior, persistent danger of hurting himself or others, an inability to perform activities of daily living, disorientation, or memory loss so severe that he forgets the names of close relatives, his own occupation, or own his name.

Accordingly, the Board concludes that the Veteran's PTSD has been not more than 50 percent disabling prior to August 22, 2013, and not more than 70 percent disabling thereafter.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The schedular rating criteria used to rate the Veteran's service-connected PTSD, reasonably describe and assess the Veteran's disability level and symptomatology.  The schedular rating criteria, Diagnostic Code 9411, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, the evidence adequately reflects the symptoms of the Veteran's PTSD include sleep disturbance, increased irritability, poor memory, changes in affect and mood, and intermittently illogical, obscure, or irrelevant speech.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  The schedular rating criteria include occupational and social impairment, as indicated by reduced reliability and productivity, and as caused by specific psychiatric symptoms.  The schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria.  Mauerhan, 16 Vet. App at 442 ; see also 38 C.F.R. § 4.21 (2014).  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the Veteran's PTSD, and referral for consideration of an extra-schedular evaluation is not warranted.

Hearing Loss

In the March 2012 decision on appeal, the Veteran was awarded service connection for bilateral hearing loss and granted an initial noncompensable (zero percent) evaluation, effective November 28, 2011.  The Veteran's disability is rated under 38 C.F.R. § 4.85, DC 6100.  Under this Code, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

After reviewing the entire claims file, the Board finds that the Veteran's bilateral hearing loss has not been compensably disabling at any time during the period on appeal.  Specifically, average pure tone thresholds have been no worse than 33.75 decibels in the right ear and 32.5 decibels in the left ear, with 100 percent speech recognition bilaterally.

On the authorized audiological evaluation during a December 2011 VA examination, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
15
35
45
LEFT
10
10
20
30
55

Speech audiometry revealed speech recognition ability of 100 percent bilaterally, and the examiner diagnosed bilateral sensorineural hearing loss.  Based on the Veteran's description of the functional impact of his hearing loss, the examiner opined that the disability did not impact ordinary conditions of daily life, including ability to work.  On addendum opinion in February 2012, the examiner stated that the Veteran's hearing loss did not cause "any negative impact on physical or
sedentary employment," noting that "[h]is speech recognition scores were 100% bilaterally with a presentation level that is compatible to normal conversational speech."
	
In a January 2012 statement, the Veteran's spouse indicated that ringing in the Veteran's ears is "at time distracting and keeps him from sleeping."  She went on to suggest that ringing "probably has to do with why he has a hard time hearing and seems to get confused trying to listen to a conversation in a crowded room."  In an April 2012 statement, the Veteran said that ringing in his ears was aggravating and "at a volume sufficient enough to drown our conversation."  He reported that when another person is talking to him without looking directly at him he "can hear the sound but can't make out the words." 

Authorized audiological evaluation during an August 2013 VA examination revealed pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
40
50
LEFT
20
15
20
35
60

Speech audiometry again revealed speech recognition ability of 100 percent bilaterally, and acoustic imimmittance and reflexes were normal.  The Veteran reported that he "can't understand [his] wife if she turns away while talking," and that if he is "in [his] TV room, [he] can't hear the tea kettle whistling."  Though a rating for service-connected tinnitus is not on appeal, the Board finds it helpful to note that the Veteran described his tinnitus symptoms as "almost constant" and that tinnitus "drowns out other sounds" around him.

During his August 2013 hearing with a decision review officer, the Veteran again reported difficulty understanding words spoken to him when the speaker was not facing him.  He also stated that his hearing had become so poor by 2006 - when he was still employed - that he could not hear warning sirens while at work.

Average pure tone thresholds between 1000 and 4000 hertz in December 2011 were 28.75 in the both ears, and in August 2013 average pure tone thresholds were 33.75 in the right ear and 32.5 in the left ear.  However, because the Veteran's speech recognition has been 100 percent bilaterally throughout the period on appeal, application of Table VI and Table VII reveals that a compensable rating is not warranted.  See 38 C.F.R. § 4.86.  Even if there Board were to ignore the Veteran's speech recognition sores, and instead use Table VIA in concert with Table VII, a compensable rating is still not warranted (the Board notes that use of Table VIA is warranted only in particular situations described at 38 C.F.R. § 4.86, and that such circumstances are not met at the present time).

Although the Veteran has continued to report that he has poor speech recognition, he has made this contention largely in relation to his service-connected tinnitus, not his hearing loss.  Furthermore, the fact remains that objective testing in clinical environments on two separate occasions confirmed that the Veteran's speech recognition was ability has been 100 percent throughout the period on appeal.

Accordingly, there is no basis to award a compensable rating for bilateral hearing loss.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

The Board has also considered whether a referral for extraschedular rating is warranted for the Veteran's bilateral hearing loss.  See Thun, 22 Vet. App. at 115.  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral). 

A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the 2011 and 2013 VA examination reports specifically addressed the functional effects caused by the Veteran's bilateral hearing loss disability, noting his own complaints particular relating to his difficulty understanding speech when not facing the speaker.

The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints and those symptoms observed by his family relate to diminished speech recognition - in spite of audiological testing suggesting the absence of such a limitation.  Diminished speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that the Veteran's unique functional impairment due to hearing loss is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and schedular rating criteria.  

For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Extraschedular Considerations

In evaluating whether one or more of the Veteran's ratings is ripe for extraschedular consideration,  the Board has fully considered the combined effects of all of his service-connected disabilities - including PTSD, tinnitus, coronary artery disease, and bilateral hearing loss - in concluding that referral for consideration of one or more extraschedular ratings is not warranted.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

	(CONTINUED ON NEXT PAGE)


TDIU Prior to August 22, 2013

In a RO decision of November 2013, entitlement to TDIU was established effective August 22, 2013.  The Veteran contends that his service-connected disabilities have rendered him unable to maintain gainful employment since prior to that date, and in particular that TDIU is warranted throughout the period on appeal dating back to August 2010.  TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A claim for TDIU is essentially a claim for an increased rating insofar as it acts as alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  Norris v. West, 12 Vet. App. 413, 420-21 (1999).

The Veteran's essential contention is that the combination of his service-connected disabilities, and in particular PTSD and coronary artery disease, have rendered him unemployable.  He was most recently employed as an effluent technician; a job he retired from in August 2006.  That year, he had lost approximately 43 days from work.  During the February 2015 hearing before the undersigned, the Veteran's then- representative argued that the effective date assigned for the award of TDIU was arbitrary as it was assigned on the date of the Veteran's August 2013 VA examination which showed that his coronary artery disease, PTSD, hearing loss, and tinnitus all affected his ability to work.

The Veteran has testified that he worked with the same company for approximately three decades prior to retiring, and that during that time he was doing primarily physical labor.  He had attempted to do "lab work," but could not concentrate sufficiently to accomplish the needed tasks.  During his hearing before a decision review officer, he indicated that the longest time during which he had an "office job" was four weeks, but that he "couldn't concentrate and . . . couldn't sit down and work."

On VA examination in January 2012, it was noted that coronary artery disease caused fatigue, shortness of breath, chest pain, and dizziness with moderate exertion, all of which affected the Veteran's employability.  The examiner opined that the Veteran's service-connected disabilities reflected only occasional decrease in function and would allow the veteran to do both physical or sedentary work most of the time."

Following examination in August 2013, the examiner opined that coronary artery disease "would not impair the Veteran from performing sedentary labor."  Hearing loss and tinnitus combined to impact the Veteran's ability to work, and PTSD resulted in "difficulty in adapting to stressful circumstances, including work or a work-like setting."

Based on the foregoing, the Board finds that while none of the Veteran's disabilities alone have rendered him incapable of employment, their combined effects have.  Specifically, coronary artery disease clearly restricts the Veteran from manual labor of the type which is consistent with is employment history.  Although it has been noted that coronary artery disease does not prevent him from sedentary employment, it would appear that PTSD does.  The Veteran has repeatedly indicated that he is unable to maintain concentration for more than 15 minute-periods, and the record shows that this limitation is as a result of his PTSD.  Thus, with both physical and sedentary activity precluded, the Veteran's disabilities render him unemployable.

Because the Board has restored the Veteran's 30 percent rating for coronary artery disease throughout the period on appeal, the schedular criteria for the award of TDIU have been met since October 29, 2010, and TDIU is thus granted effective October 29, 2010.

Prior to October 29, 2010, however, the Veteran was not awarded any ratings of at least 40 percent, and thus the schedular criteria for the award of TDIU under 38 C.F.R. § 4.16(a) were not met.  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

As the foregoing shows, it has been the combination of coronary artery disease and PTSD which have rendered the Veteran unemployable.  Prior to October 29, 2010, the Veteran's only service-connected disability was coronary artery disease, rated as 30 percent disabling.  On its own, coronary artery disease has limited the Veteran from performing physical - but not sedentary - work.  Thus, prior to October 29, 2010 the Veteran's service-connected disabilities alone did not render him incapable of gainful employment and TDIU cannot be established prior to that date to include on an extraschedular basis.


Service Connection for Basal Cell Carcinoma

The Veteran, who served in the Vietnam, has contended that his long-standing history of skin cancer, also claimed as basal cell carcinoma, is related either to exposure to Agent Orange during service, or prolonged exposure to the sun during his four years of active duty.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Skin cancer is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the continuity provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

The Board recognizes that the Veteran is presumed to have been exposed to Agent Orange during service.  See 38 C.F.R. § 3.307(a) (2014).  Where a veteran was exposed to an herbicide agent during active service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2014) are met, certain disease are presumed to have been incurred as a result of such exposure.  38 C.F.R. § 3.309(e) (2014).  Though some cancers are subject to the foregoing presumption, skin cancer is not.

Where the evidence does not warrant presumptive service connection for any disease, an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  With that in mind, the Board has considered the Veteran's claim of service connection on a direct basis, but finds that skin cancer was not incurred in service, and is not otherwise related to service.

Service treatment records reflect no complaints or treatment referable to the skin, other than acne on entrance examination.  On separation examination in April 1970 the Veteran's skin was normal.

Following separation from service, the record confirms that there has been a history of skin cancers and removal of the cancers.  During his hearing before a decision review officer, the Veteran reported that when he first separated from service he "didn't know how to recognize basal cell . . . and [he] allowed one to go, probably two years" prior to seeking treatment.  He recalled first noticing skin abnormalities "early in the 1970s," and was told by a physician that he had "damaged [his] skin from exposure to the sun."  The Veteran contended that excessive sun exposure during service resulted in skin damage making him more susceptible to development of keratosis and basal cell carcinoma.  During his hearing before the undersigned, he reported that skin cancer of the forehead was first treated in the 1980s.  

On VA examination in November 2012, the Veteran reported that he had his first basal cell carcinoma removed from the forehead in the 1980s.  The examiner confirmed, based both on the Veteran's reported history and review of the claims file, that he had undergone several excisions of basal cell carcinomas of the face from the 1980s until the present.  There was also an "extensive history of actinic keratosis [of the] forehead."  The examiner finally concluded that basal cell carcinoma was less likely than not related to service.  In arriving to this conclusion, the examiner noted that - even assuming the Veteran's first excision was performed in the 1980s, this was still more than ten years after separation from service.

Generally, a negative medical opinion based solely on a gap in time between separation from service and initial treatment or diagnosis of a disorder is of limited probative value.  Here, however, the examiner was not discounting any lay evidence of initial onset, and rather has expressly considered the Veteran's report that skin symptoms did not manifest until at least 10 years after active service.  Thus, the examiner's conclusion that such a large gap between service and onset indicates that cancer of the skin was not incurred in or related to service, is probative.

With regard to the Veteran's report to a decision review officer that he first noticed skin abnormalities "early in the 1970s," the Veteran himself has admitted that he did not know how to identify basal cell carcinoma.  Thus, by his own account, the Veteran is not competent to recall whether "skin abnormalities" seen more than 40 years ago were consistent with subsequent onset and reoccurrences of basal cell carcinomas.  With regard to his report of having been told that his skin damage was due to sun exposure, this is only of limited value given that sun exposure is a life-long occurrence, and the Veteran did not report having been told that in-service exposure was the cause of his skin disorder. 

Accordingly, the weight of the evidence confirms that the Veteran's history of skin cancer is not related to service, to include in-service exposures to the sun or Agent Orange.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in March 2011 and November 2012, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Veteran's appeals regarding his current ratings for coronary artery disease, PTSD, and hearing loss, arise from appeals of the initial evaluations following grants of service connection.  Once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The Veteran's former representative submitted private treatment records which include a notation that such records were for the purpose of a "Social Security Claim."  There is no evidence, however, that the Veteran is actually receiving Social Security benefits, nor that such benefits are related to any of the claimed disorders.  Thus no attempt has been made to contact the US Social Security Administration to acquire outstanding records, if they exist. 

The duty to assist was nonetheless further satisfied by VA examinations in November 2011, January 2012 and August 2013 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  To the extent that not all of the 2011 examiners were provided the Veteran's claims file for review, accurate histories was elicited from the Veteran regarding his psychiatric and auditory symptomatology.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  

During the February 2015 hearing before the undersigned, the Veteran's representative contended that several of the VA examinations had become stale over time, and thus new examinations were warranted.  The passage of time alone, however, does not trigger the need for a new examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) ("Although evidence submitted between the date of the Regional Office's decision and the Board's review of that decision could, in particular instances, conceivably require that a new medical examination be provided, the mere passage of time between those events does not.")  Here, the evidence does not show a worsening of any of the Veteran's claimed disabilities since the time of the last VA examinations in August 2013.  Thus new examinations are not needed in order to properly assess the Veteran's levels of symptomatology.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

Finally, the extent that the Board is restoring the Veteran's 30 percent rating for coronary artery disease effective August 20, 2013, the benefit sought on appeal has been granted in full, and VA has no further duty to notify or assist in this matter.


ORDER

The reduction in evaluation for service-connected coronary artery disease was not proper; restoration of the 30 percent evaluation is granted, effective August 20, 2013.

An initial rating in excess of 30 percent for coronary artery disease is denied.

An initial rating prior to August 22, 2013 in excess of 50 percent for PTSD is denied.

An initial rating in excess of 70 percent for PTSD is denied.	

An initial compensable rating for bilateral hearing loss is denied.	

TDIU is granted, effective October 29, 2010.

Service connection for skin cancer is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


